DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
Claims 1—6, 8—16 and 18—20 are pending.
 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with 
Attorney RAMI MOUSSA 
REG. NO.: 69,528 
On 02/10/2022

.
The application has been amended as follows: 
Please the Claims as follows,
(Currently amended) A method for securing a communication channel between nodes, comprising:
receiving, by a first node, a list of one or more tunnels;
selecting, by the first node, a tunnel from the list, wherein:
the first node is a mobile node;
the first node supports a plurality of different interfaces and communication technologies;
each of one or more tunnels is associated with a different one or more of the plurality of different interfaces and communication technologies;
the selecting is based on mobility of the first node and a selection of one of the plurality of different interfaces and communication technologies for use in communication with a second node; and
the selecting comprises identifying the selected tunnel based on the first node being within, moving into, or moving out of a communication range associated with at least one of the plurality of different interfaces and communication technologies, due to movement of the first node;
configuring, by the first node, a first endpoint of the selected tunnel; and
notifying, by the first node, information regarding the selected tunnel to the second node to enable the second node to configure a second endpoint of the tunnel;
wherein the list of one or more tunnels comprises one or both of: IP addresses for the first and second nodes, and public keys for the first and second nodes.
(Canceled)
(Previously presented) The method of claim 1, wherein the tunnel is a multi-purpose (MP) user datagram protocol (UDP) tunnel.
(Original) The method of claim 1, comprising monitoring the tunnel to gather monitored information regarding at least connectivity provided by the tunnel.
(Original) The method of claim 5, wherein the monitored information is used to determine whether a new connection is needed.
(Original) The method of claim 1, wherein the information about the tunnel is communicated to a tunnel registry block by the first node.
(Canceled)
(Original) The method of claim 1, wherein the first node requests an IP address from an IP address management block.
(Original) The method of claim 8, wherein communication regarding the IP address is a secured communication.
(Original) The method of claim 1, wherein the first node communicates to an IP address management block a request to release an IP address.
(Currently amended) A system for securing a communication channel between nodes, comprising one or more processors in a first node configured to:
receive a list of one or more tunnels;
select a tunnel from the list, wherein:
the first node is a mobile node;
the first node supports a plurality of different interfaces and communication technologies;
each of one or more tunnels is associated with a different one or more of the plurality of different interfaces and communication technologies;
the selecting is based on mobility of the first node and a selection of one of the plurality of different interfaces and communication technologies for use in communication with a second node; and
the selecting comprises identifying the selected tunnel based on the first node being within, moving into, or moving out of a communication range associated with at least one of the plurality of different interfaces and communication technologies, due to movement of the first node;
configure a first endpoint of the selected tunnel; and
;
wherein the list of one or more tunnels comprises one or both of: IP addresses for the first and second nodes, and public keys for the first and second nodes.
(Canceled)
(Previously presented) The system of claim 11, wherein the tunnel is a multi-purpose (MP) user datagram protocol (UDP) tunnel.
(Original) The system of claim 11, wherein the one or more processors is configured to monitor the tunnel to gather monitored information regarding at least connectivity provided by the tunnel.
(Original) The system of claim 15, wherein the monitored information is used to determine whether a new connection is needed.
(Original) The system of claim 11, wherein the information about the tunnel is communicated to a tunnel registry block by the first node.
(Canceled)
(Original) The system of claim 11, wherein the first node requests an IP address from an IP address management block.
(Original) The system of claim 18, wherein communication regarding the IP address is a secured communication.
(Original) The system of claim 11, wherein the first node communicates to an IP address management block a request to release an IP address.


Allowable Subject Matter
Claims 1, 3—6, 8—11, 13—16 and 18—20 are pending.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on Amendments/REMARKS filed on 01/28/2022; and Examiner’s Amendment(s) above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMARE F TABOR/Primary Examiner, Art Unit 2434